Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2167
                          Lower Tribunal No. 17-9230
                             ________________


                       Paullette Christine Deruelle,
                                    Appellant,

                                        vs.

                  The Bank of New York Mellon, etc.,
                                    Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Barbara Areces,
Judge.

     Paullette Christine Deruelle, in proper person.

     Van Ness Law Firm, PLC, and Morgan L. Weinstein (Fort Lauderdale); and
Padgett Law Group, and Michael T. Ruff (Tallahassee), for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.